


110 HCON 105 : Supporting the goals and ideals of a

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 105
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 9, 2007
			Received and referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a
		  National Suffragists Day to promote awareness of the importance of the women
		  suffragists who worked for the right of women to vote in the United
		  States.
	
	
		Whereas one of the first public appeals for women’s
			 suffrage came in 1848 when Lucretia Mott and Elizabeth Cady Stanton called a
			 women’s rights convention in Seneca Falls, New York, on July 19, 1848;
		Whereas Sojourner Truth gave her famous speech titled
			 Ain’t I a Woman? at the 1851 Women’s Rights Convention, in
			 Akron, Ohio;
		Whereas, in 1869, women suffragists formed the National
			 Woman Suffrage Association and the American Woman Suffrage Association, which
			 were national organizations designed to work for the right of women to
			 vote;
		Whereas these organizations united in 1890 to form the
			 National American Woman Suffrage Association;
		Whereas, in 1872, Susan B. Anthony and a group of women
			 voted in the Presidential election, in Rochester, New York;
		Whereas Susan B. Anthony was arrested and fined for voting
			 illegally;
		Whereas at her trial, which attracted nationwide
			 attention, Susan B. Anthony made a speech that ended with the following slogan:
			 Resistance to tyranny is obedience to God;
		Whereas, on January 25, 1887, the United States Senate
			 voted on women’s suffrage for the first time;
		Whereas, during the early 1900s, a new generation of
			 leaders joined the women’s suffrage movement, including Carrie Chapman Catt,
			 Maud Wood Park, Lucy Burns, Alice Paul, and Harriot E. Blatch;
		Whereas women’s suffrage leaders devoted most of their
			 efforts to marches, picketing, and other active forms of protest;
		Whereas Alice Paul and others chained themselves to the
			 White House fence;
		Whereas women suffragists were often arrested and sent to
			 jail, where many of them went on hunger strikes;
		Whereas almost 5,000 people paraded for women’s suffrage
			 up Pennsylvania Avenue, in Washington, DC;
		Whereas, on August 18, 1920, ratification of the 19th
			 amendment to the Constitution was completed, thus guaranteeing women in the
			 United States the right to vote;
		Whereas July 19th is the anniversary of the first women’s
			 rights convention; and
		Whereas designating July 19th as National Suffragists Day
			 would raise awareness of the importance of women suffragists who fought for and
			 won the right of women to vote in the United States: Now, therefore, be
			 it
		
	
		That Congress supports the goals and
			 ideals of a National Suffragists Day to promote awareness of the importance of
			 the women suffragists who worked for the right of women to vote in the United
			 States.
		
	
		
			Passed the House of
			 Representatives May 8, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
